Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 2 recites “when diposed in the stored position”. Examiner presumes this should read – when disposed in the stored position --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald 2014/0090788 in view of Goodman et al 2001/0036509.
In regard to claim 1, McDonald ‘788 discloses a method of deploying a foldable wall partition stored within a cavity of a ceiling, comprising:
Lowering foldable panel assemblies (12) from the cavity, each panel assembly (12) unfolding from a stacked relationship (Figure 5F) within the cavity to an upright orientation while being lowered from the cavity (Figures 5E-5A). (paragraph 14 states that the panels may be stored in a ceiling structure, thus there would be a cavity where the panels are stored)
McDonald ‘788 fails to disclose: 
Lowering cover panels from a stored position within the cavity until the cover panels are disposed in a deployed position, the cover panels in the deployed position extending in a common horizontal plane and being substantially coplanar with the ceiling to conceal the cavity therein.  
Goodman et al ‘509 discloses:
Moving cover panels (top and bottom sides of 32, Figure 5) from a stored position within the cavity (Figure 6) until the cover panels are disposed in a deployed position, the cover panels in the deployed position extending in a common horizontal plane and being substantially coplanar with the wall (22) to conceal the cavity therein (Figure 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the teaching of McDonald to include cover panels as taught by Goodman et al ‘509 in order to provide means to close gaps to increase effectiveness as a fire barrier. (paragraph [0019]) As modified to be used on the vertical panel assemblies of McDonald, the cover panels as taught by Goodman et al ‘509 would be lowered and extend horizontally to be coplanar with the ceiling as is claimed. 
In regard to claim 2, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering (as taught by McDonald ‘788) the cover panels (top and bottom of 32, as taught by Goodman et al ‘509) includes lowering the cover panels from the stored position to the deployed position while maintaining the cover panels in a substantially horizontal orientation. 
In regard to claim 3, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein the cover panels ( top and bottom of 32, Goodman et al ‘509) extend in a second horizontal plane when disposed in the stored position (Figure 5F, McDonald ‘788), the second horizontal plane being substantially parallel to and higher than the common horizontal plane.  
In regard to claim 4, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering (as taught by McDonald ‘788)  the cover panels (of 32, as taught by Goodman et al ‘509) includes positioning distal ends (at 54) of the cover panels proximal to, and spaced horizontally away from, a wall in the ceiling defining the cavity.  (shown below)

    PNG
    media_image1.png
    631
    627
    media_image1.png
    Greyscale

In regard to claim 5, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering the cover panels (of 32, Goodman et al ‘509) includes acoustically sealing the cavity with the cover panels extending in the common horizontal plane. (The cover panels would provide an acoustically sealing effect by blocking sound waves from entering the cavity) 
In regard to claim 6, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering the foldable panel assemblies(12, McDonald ‘788) includes lowering panels of at least one of the panel assemblies to be in the upright orientation while maintaining the panels of at least another one of the panel assemblies in the stacked relationship.  (Figure 5C)
In regard to claim 7, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering the foldable panel assemblies (12, McDonald ‘788) includes lowering the panel assemblies sequentially, panels of a lowermost one of the panel assemblies being first to extend in the upright orientation, and panels of the panel assembly immediately above the lowermost panel assembly being next to extend in the upright orientation, wherein a sequential deployment being is repeated until the panels of an uppermost one of the panel assemblies extend in the upright orientation.  (As shown in Figures 5F-5A) 
In regard to claim 8, McDonald ‘788 as modified by Goodman et al ‘509 disclose:
Wherein lowering the foldable panel assemblies (12, McDonald ‘788) includes unfolding panels of the panel assemblies from the stacked relationship to the upright orientation adjacent to the ceiling.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634